Citation Nr: 1429752	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to February 1999 and from May 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision in which the RO, inter alia, denied the Veteran's requests to reopen claims for service connection for right and left ankle pain.

In August 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A hearing transcript has been associated with the claims file.

In April 2012, the Board granted the Veteran's requests to reopen claims for service connection for a right and left ankle disability and remanded the reopened claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In November 2012, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of any new evidence submitted in November 2012.
In December 2012, the Veteran submitted additional evidence in support of his claims.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative and VA treatment records dated through November 2010; such records were considered in the November 2012 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA are either duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ VA will notify the Veteran if further action, on his part, is required.

As a final preliminary matter, the Board notes that it had referred claims for service connection for a left and right foot disorder to the AOJ in its April 2012 decision.
However, review of the Veteran's claims file suggests that these issues have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  


REMAND

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.   

As detailed in the Board's April 2012 remand, the Veteran contends that he has a right and left ankle disorder that is the result of his service and service treatment records document complaints of ankle pain and left talofibular left ankle sprain in February 2005.  A May 2011 VA examiner opined that the Veteran had a left ankle sprain that existed prior to service which was not hastened or worsened beyond its natural progression by active duty and had resolved.  The examiner further opined that the Veteran did not have a current right ankle disorder.  The Board noted that August and September 2007 X-ray findings appeared to show right and left ankle abnormalities and that the issue of whether such disabilities were related to service needed to be resolved.  As such, the Board remanded these claims to obtain an examination with an etiology opinion.

Such an opinion was obtained in May 2012.  The VA physician diagnosed the Veteran with a bilateral ankle strain/sprain and opined that it was less likely than not that these conditions were incurred in or caused by the claimed in-service injury, event or illness.  The VA physician further opined that it was "as less likely than not that the Veteran has an ongoing bilateral ankle condition," reasoning that the Veteran had identified several areas of the foot as the location of his pain, rather than the ankles, after being shown the anatomy of the ankle and that the Veteran had stated that he thought that the ankle and the foot were the "same thing."  However, this opinion appears to be contradictory as the physician both diagnosed the Veteran with a bilateral ankle disorder and opined that he did not suffer from such a disorder.  Private treatment records, which were received after the May 2012 VA examination, reflect assessments of posterior tibial tenosynovitis and sinus tarsi, suggesting that the Veteran has been diagnosed with a current ankle disorder.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Moreover, no rationale was provided for this etiological opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

Under the circumstances noted above, the Board finds that the medical evidence currently of record is insufficient, and that further examination and opinion is needed to resolve the service connection claims on appeal.  See 38 U.S.C.A.             § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo a VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi dated through November 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain from the Biloxi VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Biloxi VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum from the May 2012 VA examiner.

If the physician who provided the May 2012 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility. 

In such instance, the contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to the claimed right and left ankle disorders, the physician should:

a)  Identify all diagnoses related to the Veteran's claimed right and left ankle disorders.  The physician should identify all such disorders that have been present at any time since August 2007. 

b)  With regard to each such diagnosis, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise related to, the Veteran's period of service.  

In answering the question posed above, the physician is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

Complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence received since the November 2012 supplemental statement of the case) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



